UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8‑K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): May 26, 2010 STEREOTAXIS, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 000-50884 94-3120386 (Commission File Number) (IRS Employer Identification No.) 4320 Forest Park Avenue, Suite 100, St. Louis, Missouri 63108 (Address of Principal Executive Offices) (Zip Code) (314) 678-6100 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders On May 26, 2010, Stereotaxis, Inc. (the “Company”) held its Annual Meeting of Stockholders. Stockholders were asked to consider and act upon: (1) The election of three directors as Class III Directors to serve until the Company’s 2013 Annual Meeting; (2) A proposal to approve an amendment to the Company’s 2002 Stock Incentive Plan; and (3) A proposal to ratify the appointment of Ernst & Young LLP as the Company’s independent registered public accounting firm for 2010. The votes for, withheld, against, abstentions, and broker non-votes, where applicable, for each matter are set out below. (1) Election of Directors: Name of Nominee Votes For Votes Withheld Votes Abstain Broker Non-Votes William M. Kelley 0 Fred A. Middleton 0 William C. Mills III 0 (2) Proposal regarding an amendment to the Company’s 2002 Stock Incentive Plan: Number of Votes For: 24,523,989 Number of Votes Against: 4,424,597 Number of Votes Abstain: 54,730 Number of Non-Votes: 13,503,828 (3) Proposal regarding ratification of appointment of Ernst & Young LLP as the Company’s independent registered public accounting firm for 2010: Number of Votes For: 42,353,032 Number of Votes Against: 146,234 Number of Votes Abstain: 7,878 Number of Non-Votes: 0 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. STEREOTAXIS, INC. Date: May 28, 2010 By: /s/ Daniel J. Johnston Name: Daniel J. Johnston Title: Chief Financial Officer
